       Case 2:19-cr-00149-MCE Document 53 Filed 04/06/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     GENARO MERINO
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-00149-MCE
11                                               )
                      Plaintiff,                 )   DEFENDANT'S CONSENT TO APPEAR
12                                               )   VIA VIDEO-TELECONFERENCE
     vs.                                         )
13                                               )
                                                 )   Date: April 1, 2021
14   GENARO MERINO, et al,                       )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Morrison C. England, Jr.
15                    Defendant.                 )
                                                 )
16                                               )

17          Under CARES Act § 15002(b), Genaro Merino, by and through undersigned counsel,
18   consents to proceed with his Chang of Plea hearing by video-teleconference. Counsel has
19   advised Mr. Merino of his right to appear in person for this hearing, as well as of his ability to
20   waive personal appearance and appear via video-teleconference. Mr. Merino waives his right to
21   personally appear at his Change of Plea hearing on April 1, 2021, and instead consents to
22   appearance by video teleconference.
23          Pursuant to Gen. Order 616, counsel for Mr. Merino signs this waiver on his behalf.
24
25   Dated: April 5, 2021
26                                                   /s/ Genaro Merino
                                                     GENARO MERINO
27
28

      Defendant's Consent to Appear via Video-        -1-         United States v. Merino, 2:19-cr-00149-MCE
      Teleconference
       Case 2:19-cr-00149-MCE Document 53 Filed 04/06/21 Page 2 of 2


 1   I agree and consent to my Client’s appearance at his change of plea by video-teleconference.

 2   Dated: April 5, 2021
                                                 _/s/ Jerome Price
 3
                                                 JEROME PRICE
 4                                               Assistant Federal Defender
                                                 Attorney for Defendant
 5                                               GENARO MERINO
 6
 7          IT IS SO ORDERED.

 8
 9   Dated: April 5, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Defendant's Consent to Appear via Video-     -2-         United States v. Merino, 2:19-cr-00149-MCE
      Teleconference
